    Case 20-01039-JMM   Doc 14    Filed 12/11/20 Entered 12/11/20 12:27:45   Desc Main
                                 Document      Page 1 of 4


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        AES/Pennsylvania Higher Education Assist
                        Attn: Bankruptcy
                        Po Box 2461
                        Harrisburg, PA 17105



                        AmeriCredit/GM Financial
                        Attn: Bankruptcy
                        Po Box 183853
                        Arlington, TX 76096



                        Bonneville Collections
                        Po Box 150621
                        Ogden, UT 84415



                        Capital One
                        Attn: Bankruptcy
                        Po Box 30285
                        Salt Lake City, UT 84130



                        Cdi Affiliated Service
                        Attn: Banktruptcy
                        Po Box 4068
                        Boise, ID 83711



                        Collection Bureau Incorporated
                        Attn: Bankruptcy
                        8925 Birch Lane East
                        Nampa, ID 83687



                        Collection Bureau, Inc
                        719 1st St S
                        Nampa, ID 83653



                        Fingerhut
                        6250 Ridgwood Rd
                        Saint Cloud, MN 56303
Case 20-01039-JMM   Doc 14    Filed 12/11/20 Entered 12/11/20 12:27:45   Desc Main
                             Document      Page 2 of 4



                    Fms Inc
                    Attn: Bankruptcy Department
                    4915 S Union Ave
                    Tulsa, OK 74107



                    Idaho Housing   Finance
                    565 Myrtle St.
                    Boise, ID 83707



                    Idaho Housing Agency
                    Attn: Bankruptcy
                    Po Box 7899
                    Boise, ID 83707



                    Jefferson Capital Systems, LLC
                    Attn: Bankruptcy
                    16 Mcleland Road
                    Saint Cloud, MN 56303



                    LVNV Funding
                    PO Box 7811
                    Sandy, UT 84091



                    Middle Creek HOA
                    119 S. Valley Dr. Ste A #139
                    Nampa, ID 83686



                    National Credit Adjusters
                    PO Box 4115
                    Concord, CA 94524



                    National Credit Adjusters, LLC
                    327 West 4th Avenue
                    Po Box 3023
                    Hutchinson, KS 67504
Case 20-01039-JMM   Doc 14    Filed 12/11/20 Entered 12/11/20 12:27:45   Desc Main
                             Document      Page 3 of 4



                    Navient
                    Attn: Claims Dept
                    Po Box 9500
                    Wilkes-Barr, PA 19773



                    Nortwest Leasing
                    9501 W. Fairview
                    Boise, ID 83704



                    OneMain Financial
                    Attn: Bankruptcy
                    Po Box 3251
                    Evansville, IN 47731



                    Pioneer FCU
                    Attn: Bankruptcy
                    250 W 3rd South
                    Mountain Home, ID 83647



                    Portfolio
                    120 Corporate Blvd. #1
                    Norfolk, VA 23502



                    Portfolio Recovery
                    Attn: Bankruptcy
                    120 Corporate Blvd
                    Norfolk, VA 23502



                    Professional Finance Company, Inc.
                    Attn: Bankruptcy
                    Po Box 1686
                    Greeley, CO 80632



                    Recivable Management Services. LLC
                    Attn: Bankruptcy
                    240 Emery Street
                    Bethlehem, PA 18015
Case 20-01039-JMM   Doc 14    Filed 12/11/20 Entered 12/11/20 12:27:45   Desc Main
                             Document      Page 4 of 4



                    Resurgent Capital Services
                    Attn: Bankruptcy
                    Pob 10497
                    Greenville, SC 29603



                    Security Finance
                    Attn: Bankruptcy
                    Po Box 1893
                    Spartanburg, SC 29304



                    St. Lukes
                    PO Box 2578
                    Boise, ID 83701



                    USAA FSB
                    10750 McDermott Fwy
                    San Antonio, TX 78288
